Citation Nr: 0300788	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-21 309	)	DATE
	)
	)


THE ISSUE

Whether the October 2002 decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

In an October 2002 decision the Board denied entitlement 
to service connection for the cause of the veteran's 
death.  

The appellant, who is the moving party, has challenged the 
Board's October 2002 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2002); VAOPGCPREC 01-98.  

The new statutory and regulatory provisions permit a 
moving party to demand review by the Board to determine 
whether CUE exists in an appellate decision previously 
issued by the Board.


FINDING OF FACT

The appellant has failed to allege any kind of error of 
fact or law in the October 2002 Board decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the October 2002 Board decision 
has not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2002); Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Department of Veterans Affairs (VA) has published new 
regulations, which implemented many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope 
of assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  

These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and 
do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in 
favor of her claim.  38 U.S.C. § 5103 (West Supp. 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate her 
appeal or to assist her in developing evidence, in that no 
reasonable possibility exists that such assistance would 
aid her in substantiating her claim, since the evaluation 
of such a claim is based upon the record as it was 
constituted at the time of the decision as to which 
revision is sought.  

In addition, because the appellant has failed to raise a 
valid claim of CUE, there is no reasonable possibility 
that further development of this claim could aid in 
substantiating it.  

The Board believes this conclusion to be consistent with 
the recent holding of the CAVC in Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the duties 
specified in the VCAA are not applicable to allegations of 
CUE in a prior Board decision); see also Dobbin v. 
Principi, 15 Vet. App. 323 (2001).


Factual Background

The evidence of record and considered at the time of the 
October 2002 Board decision is restated below.  

The service medical records did not document any 
respiratory disorders.  There were no references to 
pulmonary tuberculosis.  A September 1945 examination 
report showed that the veteran's lungs were clinically 
evaluated as normal.  A February 1946 x-ray was 
interpreted as showing a healthy chest.  The report of the 
veteran's discharge physical examination, dated in March 
1946, reflected that an examination of the lungs was 
normal.  In an Affidavit for Philippine Army Personnel, 
completed in March 1946, the veteran reported that he was 
sick with dysentery from November 1941 to December 1941.   

The evidence included a September 1959 statement from the 
veteran's attending physician, which stated he had treated 
the veteran for recurring attacks of amoebic dysentery.  

In affidavits, received in January 1976, M.B.G. stated 
that the veteran was treated for pneumonia in November 
1941, and M.A.D. and M.R.N. stated that the veteran was 
sick with "pulmonary" in November 1941.  

The veteran was hospitalized for moderately advanced 
pulmonary tuberculosis and anemia in August 1998 and for 
pulmonary tuberculosis and pneumonia in January 1999.  

The veteran died in April 1999.  The death certificate 
listed the causes of death as pneumonia and pulmonary 
tuberculosis.  Prior to his death, the veteran had no 
adjudicated service-connected disabilities.  

The Board denied entitlement to service connection for the 
cause of the veteran's death based on the above evidence 
and the applicable laws and regulations extant at the time 
of the October 2002 decision.  

The Board determined that the veteran had no adjudicated 
service-connected disabilities prior to his death.  The 
Board also determined that the evidence of record was 
negative for any medical opinion relating the pneumonia 
and pulmonary tuberculosis, which caused the veteran's 
death, to any incident of the veteran's active military 
service.  The Board noted the two lay affidavits that 
indicated treatment in 1941 for pneumonia or "pulmonary."  
However, the Board determined that these lay affidavits 
did not constitute competent medical evidence because none 
of these individuals reported medical expertise.  
Consequently, they were not competent to provide an 
opinion diagnosing a condition or relating a diagnosis 
many years earlier to the condition that caused the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board also addressed the appellant's contention that 
the dysentery, which was treated during service and post-
service through 1959, resulted in the veteran's death.  
There was no medical evidence that the veteran continued 
to suffer from dysentery, after the report of the treating 
physician in 1959.  The medical records submitted by the 
appellant shows no current diagnosis of dysentery and no 
evidence that such contributed to the veteran's death.  
The death certificate did not list dysentery as a cause of 
death.  

The Board found that the evidence preponderated against 
the claim because none of the reported causes of the 
veteran's death were manifested during the veteran's 
service or for many years thereafter.  The Board also 
found that there was no state of approximate balance of 
the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


Criteria

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 
C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  See Disabled American Veterans et. al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) (Upholding all of the 
Board's rules of practice involving CUE claims, except the 
last sentence of Rule 1404(b) that stated "Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be denied.")  

The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  

(b)  Record to be reviewed.  (1)  General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  (2)  Special rule for Board 
decisions issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  

(c)  Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis 
considered in a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3)  
Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

"It must be remembered that clear and unmistakable error 
is a very specific and rare kind of error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or 
applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a) of the existence of evidence 
which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of 
such claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims 
on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 
(a) and (b).  A CUE motion is not an appeal and, with 
certain exceptions, is not subject to the provisions of 38 
C.F.R. Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.  A valid claim for CUE requires some degree 
of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on it 
face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations 
must have been incorrectly applied.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A difference of opinion as 
to how the evidence was weighed is not CUE.  An appellant 
"must assert more than just a disagreement as to how the 
facts were weighed or evaluated."  Russell, quoted in 
Allin v. Brown, 6 Vet. App. 207 (1994).

In a statement received in November 2002 the appellant 
argues that the Board failed to properly address or apply 
the affidavits, which were received in January 1976.  She 
argues that the affidavits from M.B.G. showed that the 
veteran was treated for pneumonia in November 1941, and 
M.A.D. and M.R.N. showed that the veteran was sick with 
"pulmonary" in November 1941.  She also submitted a copy 
of an affidavit dated in February 1946, which she argues 
supports the affidavits, which were received in January 
1976.  

The October 2002 decision shows the Board considered the 
affidavits, which were received in January 1976.  The 
Board specifically referenced these affidavits in the 
decision.  The Board noted the two lay affidavits that 
indicated treatment in 1941 for pneumonia or "pulmonary."  
However, the Board determined that these lay affidavits 
did not constitute competent medical evidence because none 
of these individuals reported medical expertise.  
Consequently, they were not competent to provide an 
opinion diagnosing a condition or relating a diagnosis 
many years earlier to the condition that caused the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board properly considered these 
affidavits and properly rejected their probative value 
based on the law as it existed at the time of the October 
2002 decision.  

The copy of the affidavit, which is dated in February 
1946, was not of record at the time of the October 2002 
Board decision.  As previously stated, a review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of 
CUE with respect to the October 2002 Board decision.  

Her claim is not valid because she has made no specific 
contention of how the law or facts in existence at the 
time of the October 2002 Board decision was either not 
considered or misapplied.  

Her argument that the information of record at the time 
shows that the prior Board decision contained CUE has no 
merit.  It is nothing more than asking the Board to 
reweigh the evidence in her favor.  She does not argue 
that the Board did not consider the evidence of record at 
that time.  She does not argue how the Board misapplied 
the evidence submitted in support of the claim, or how the 
outcome would have been manifestly different.  Asking the 
Board simply to reweigh the evidence can never rise to the 
stringent definition of CUE.  See Fugo, supra.  

Because the appellant has failed to reasonably raise a 
valid CUE claim with respect to the October 2002 Board 
decision, there is no need to address the issue of CUE 
with respect to this decision on the merits.  Fugo, 6 Vet. 
App. at 45.  Accordingly, the claim is denied because of 
the absence of legal merit or lack of entitlement under 
the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

No valid claim for CUE in the October 2002 Board decision 
has been presented.



		
	K.B. Conner
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



